Beck, J.
(After stating the foregoing facts.)
1, 2. The rulings made in headnotes 1 and 2 require no elaboration.
3, 4. Under the evidence of the plaintiff the jury were authorized to find that the defendants, or at least one of them, George B. Netherton, stood in a confidential relationship to the plaintiff. He was her stepson; he had lived in the house with her for several years when his father was in life; she had loved him as a son. According to his own testimony, he enjoyed her fullest confidence: He testified, “I had been looking after her business for her, signed her bank checks, and looked after her collections for her, signed, collected her rents, and made investments; and there was no suspicion; she always said what George done was right, her business *55was attended to without any expense in the world to her.” And there was testimony tending to show that she had looked upon him as a son and treated him as a trusted child; that she desired to have him and his wife come and live with her again in her extreme old age. Under this evidence the court did not err in charging the jury in reference to the subject of confidential relations, as contained in section 4627 of the Civil Code, which reads as follows: “Any relations shall be deemed confidential, arising from nature Qr created by law, or resulting from contracts, where one party is so situated as to exercise a controlling influence over the will, conduct, and interest of another; or where, from similar relation of mutual confidence, the law requires the utmost good faith; such as partners, principal and agent,” etc. While so much of that section as relates to confidential relations arising from contracts, or created by law, and the relations of partners, principals, agents, etc., was surplusage and should have been omitted, the mere inclusion of these irrelevant parts of the law in regard to confidential relations could scarcely have been harmful to the defendants. Nor, under the evidence, was it error to charge the law substantially as contained in section 4622 of the Civil Code, relative to actual and constructive fraud.
There was no merit in the other criticisms upon the charge. Some verbal inaccuracies, it is true, are pointed out; but the court in a clear and lucid manner instructed the jury as to the real issues in the case; and there being evidence to authorize the verdict, the judgment refusing a new trial is affirmed.

Judgment affirmed.


All the Justices concur.